—In an action to recover payment under the terms of an indemnity contract, the defendant Joseph Costello appeals from (1) an order of the Supreme Court, Suffolk County (Tanenbaum, J.), dated June 21, 1996, which granted summary judgment to the plaintiff, and (2) a judgment of the same court, entered August 20, 1996, in favor *353of the plaintiff and against him in the principal sum of $76,024.59.
Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that the plaintiff is awarded one bill of costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the judgment (CPLR 5501 [a] [1]).
Contrary to the defendant’s contention, the papers submitted in opposition to the plaintiff’s motion for summary judgment and the claims therein, submitted by the defendant’s attorney, a person without actual knowledge of the facts, were not based on documentary evidence. As such, they were insufficient to rebut the plaintiff’s prima facie case and defeat the motion (see, Akane Corp. v Fujimichi, 184 AD2d 300, 301; Sheahan v County of Suffolk, 109 AD2d 832, 833; Di Falco, Field & Lomenzo v Newburgh Dyeing Corp., 81 AD2d 560, 561, affd 54 NY2d 715). Bracken, J. P., Sullivan, Santucci and Luciano, JJ., concur.